t c memo united_states tax_court john s barrett and maria t barrett petitioners v commissioner of internal revenue respondent john s barrett petitioner v commissioner of internal revenue respondent docket nos filed date thomas edmund crowe for petitioners michael w lloyd for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties as follows john s barrett and maria t barrett docket no year deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure dollar_figure -0- -0- dollar_figure -0- john s barrett docket no additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure 1dollar_figure dollar_figure 1this amount reflects the addition_to_tax under sec_6651 only through the date of the notice_of_deficiency the addition_to_tax will continue to accrue from the due_date of the return at a rate of per month or fraction thereof of nonpayment not to exceed after concessions the issues for decision are whether john s barrett petitioner was away from home when performing video production services in washington d c dc whether petitioners have substantiated deductions in excess of those previously allowed and whether petitioners are liable for the determined additions to tax and penalties all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact although the parties executed two stipulations those stipulations served only to introduce copies of exhibits and did not contain any agreed narrative of undisputed facts see rule a because the hearsay contents of the exhibits tax returns bank records card statements and receipts are disputed our findings cannot incorporate the stipulations wholesale petitioners resided in las vegas nevada at all material times they purchased rental properties in the area of las vegas as investments toward retirement petitioner arranged for and supervised repairs on the rental properties petitioners reported losses from the rental activities of dollar_figure dollar_figure and dollar_figure during and respectively in a joint_return for submitted after the notice_of_deficiency was sent to petitioner for that year petitioners reported net_income of dollar_figure for the four properties petitioners received various other items of income during the years in issue including wages earned by maria t barrett petitioner’s spouse who was employed as a cocktail waitress in las vegas their primary source_of_income for many years through early and the subject of the current dispute was petitioner’s business as a video producer for the american israel public affairs committee aipac petitioner has been in the video production business since the mid-1980s and began working with aipac in he occasionally performed services for other persons but did not receive any income for such services during the years in issue video production includes writing scripts and reviewing footage much of which petitioner did out of an office in his las vegas home interviews relating to the videos were conducted in various locations around the world before petitioner produced videos for aipac using studio facilities in las vegas in aipac built a new_building in dc petitioner advised aipac to include a recording studio with editing facilities and a library for videos and audios in order to save money aipac agreed and petitioner helped design and build the studio thereafter aipac required petitioner to travel to dc to use the editing facilities and the library at aipac’s building to perform postproduction activities petitioner continued to write scripts and perform preproduction services in his las vegas home the average duration of petitioner’s stays in dc was two weeks initially he stayed at hotels but from through date he rented a condominium apartment because he and aipac agreed that an apartment would be more cost efficient than hotel stays aipac reimbursed petitioner for some meals and expenses when he was in dc petitioner did not maintain separate credit cards for business and personal expenses and petitioner’s spouse used the same credit card account for her purchases not related to petitioner’s business during petitioner incurred expenses for travel to dc in relation to his work for aipac including the following items shown on his credit card receipts paid in items on credit card receipts month amount incurred u s airways round trip tickets to dc washington plaza hotel fairfield inn dc taxis charged total january february july august january july august january dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure one round trip ticket for travel between las vegas and dc in represented petitioner’s trip home to las vegas for the weekend in the middle of his work in dc other items shown in the credit card records eg payments to hotels com or miscellaneous hotel bills could not be identified as for a hotel in dc or could not be allocated between deductible and nondeductible meals expenses petitioner reported his income from aipac on schedules c profit or loss from business his gross_receipts from aipac were dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on schedules c attached to joint returns they filed for and petitioners reported travel meals and entertainment_expenses of dollar_figure dollar_figure and dollar_figure respectively on an untimely return submitted for petitioners reported travel meals and entertainment_expenses of dollar_figure in the notice_of_deficiency for and deductions for travel meals and entertainment_expenses totaling dollar_figure dollar_figure and dollar_figure respectively were allowed sales_taxes claimed as itemized_deductions were disallowed to the extent of dollar_figure for dollar_figure for and dollar_figure for other minor and computational adjustments were made but petitioners have addressed only the travel meals and entertainment_expenses through evidence or in their posttrial brief petitioners’ return was filed in date petitioners’ tax_return was filed in date their return was not submitted until april after the internal_revenue_service had prepared a substitute for return under sec_6020 and sent petitioner the notice_of_deficiency for that year opinion the primary dispute identified by the parties is whether petitioner was away from home in pursuit of a trade_or_business when he performed services for aipac in dc see sec_162 petitioners contend that petitioner’s tax_home during the years in issue was in las vegas where they maintained a residence and managed rental properties and where petitioner performed some of the services related to his video production business respondent argues that petitioner’s tax_home was in dc because his work for aipac over a period of years was permanent rather than temporary and produced the bulk of petitioners’ total income for the years in issue if we agree with petitioners that petitioner’s tax_home was in las vegas we must decide whether his travel meals and entertainment_expenses have been substantiated under sec_274 in amounts greater than allowed for and and in any amounts for petitioners bear the burden of proving entitlement to the deductions claimed see rule a 292_us_435 512_f2d_882 9th cir aff’g t c memo they have not satisfied the requirements of sec_7491 to shift the burden_of_proof deciding whether transportation and travel_expenses are deductible requires the determination of a taxpayer’s tax_home see sec_162 the word home for purposes of sec_162 generally refers to the area of a taxpayer’s principal if there is more than one regular place of employment and not where his personal_residence is located 143_f3d_497 9th cir aff’g tcmemo_1995_559 74_tc_578 when taxpayers have multiple jobs in different locations during the year are married and incur duplicate living_expenses identifying the location of the tax_home requires review of multiple factors including whether employment is permanent temporary or indefinite whether there is a business justification for incurring duplicate living_expenses whether the spouses have separate tax homes and whether the taxpayers actually have multiple tax homes during one year because their principal places of business have changed see allen v commissioner tcmemo_2009_102 slip op pincite in considering whether employment is permanent temporary or indefinite the general_rule is that if the location of the taxpayer’s regular place of business changes so does the taxpayer’s tax home--from the old location to the new location 49_tc_557 there is an exception to this rule if the employment is or is reasonably expected to be temporary 358_us_59 however this exception does not apply if the employment away from home is indefinite kroll v commissioner t c pincite unless termination within a short_period is foreseeable employment that merely lacks permanence is considered indefinite see 681_f2d_1157 9th cir following 671_f2d_1059 7th cir aff’g per curiam tcmemo_1981_407 a taxpayer will not be treated as being temporarily away from home during any period of employment exceeding one year sec_162 although petitioner’s work with aipac was long term his travel to dc was sporadic and for short periods totaling less than half a year the second factor for identifying the tax_home is that the taxpayers must have some business justification beyond merely personal reasons for maintaining an alleged tax_home remote from a place of employment see henderson v commissioner f 3d pincite 55_tc_783 petitioner performed some business services and had rental activities to justify maintaining a home in las vegas third when married couples maintain multiple places of abode review is required to determine whether they have separate tax homes spouses that both work and file a joint tax_return may have separate tax homes see 20_tc_285 aff’d 213_f2d_43 5th cir chwalow v commissioner tcmemo_1971_185 aff’d 470_f2d_475 3d cir in this case we do not have to conclude that petitioners had separate tax homes because there are no travel deductions in issue relating to the employment of petitioner’s spouse last when taxpayers have employment or business in multiple locations during one year the principal_place_of_business is generally used to determine the tax_home see stright v commissioner tcmemo_1993_576 when a taxpayer accepts employment either permanently or for an indefinite time away from the place of his usual abode the taxpayer’s tax_home will shift to the location of the taxpayer’s new principal_place_of_business see 608_f2d_1269 9th cir aff’g in part rev’g in part 67_tc_426 determining the principal_place_of_business includes review of the location where the taxpayer spends more of his time engages in greater business activity and derives a greater proportion of his income 490_f2d_1249 6th cir rev’g tcmemo_1972_154 the court_of_appeals for the ninth circuit has applied the markey test to determine the tax_home when a taxpayer both earns a substantial income and stays overnight in each of two locations see 615_f2d_493 9th cir applying the markey test and concluding that the taxpayer’s tax_home was the location where he spent more working time and derived most of his income see also stright v commissioner tcmemo_1993_576 respondent relies heavily on the assumption that aipac’s payments to petitioner were solely for work performed during his trips to dc while petitioner testified that much of his work was performed in his home_office in petitioners’ las vegas residence petitioner testified that of his time was spent outside of dc interviewing on location and writing scripts and reviewing footage in las vegas the record does not explain how his services were billed to aipac thus we cannot determine whether for example he billed only for the time spent in dc or billed also for time spent in las vegas or elsewhere but his testimony is uncontradicted and not improbable or unreasonable respondent’s assumption is not supported by any evidence we cannot conclude that petitioner’s income from aipac is attributable solely or primarily to work in dc in kroll v commissioner t c pincite the court explained the purpose of the away from home provision is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses leo m verner supra 308_f2d_204 c a the tax_home doctrine is directed toward accomplishing this purpose in effect it asks the question whether in a particular case it is reasonable to expect the taxpayer to maintain a residence near his trade_or_business and thereby incur only one set of living_expenses which are of course nondeductible under sec_262 on balance because petitioner performed substantial services for aipac in las vegas traveled to dc only to complete the production process was required to be in dc only a few weeks at a time and had other income-producing activities in the las vegas area we accept petitioners’ position that las vegas was petitioner’s tax_home answering that question however does not affect the result for or because petitioners have failed to substantiate any deductible expenses not previously allowed because petitioners had not filed a return for at the time of the examination the notice_of_deficiency sent to petitioner for that year did not allow any expenses relating to his video production business petitioners’ late-filed return reported various expenses but the summary offered at trial to support them included tickets to las vegas shows at various hotels such as the mirage the bellagio and the luxor and travel to mexico where petitioners had relatives this gap in the evidence was pointed out by the court during the trial but petitioner did not even attempt to fill it petitioner’s testimony did not include identification of the persons entertained or the business conducted or persons visited in mexico and the credit card receipts in the record include airline tickets to mexico for petitioner’s spouse and another unidentified person we are not persuaded that petitioner’s returns or summaries of expenses are reliable evidence of deductibility to be deductible as business_expenses amounts spent for travel including meals_and_lodging while away from home and entertainment are subject_to the heightened substantiation requirements of sec_274 petitioners have woefully failed to meet that standard as to other business_expenses that might be subject_to estimates they have not provided the court with sufficient evidence for a reasonable approximation to be made see 85_tc_731 although they produced copies of bank statements and credit card receipts there is no testimony or other admissible evidence describing the time place or business_purpose of expenditures as to and there is no explanation in the record of which of the expense deductions claimed were allowed and which were disallowed according to the notice as not verified the summaries offered suggest that petitioner was deducting a flat per_diem rate in addition to actual expenses the summary of deductions claimed for raises a strong suspicion that some of them are not allowable moreover exhibits that petitioners offered included summaries of invoices for services and expenses and it is not possible to determine from the records produced what expenses were reimbursed with respect to the costs of the condominium apartment petitioner asserts that he rented the apartment at the request of aipac because the cost was far lower but it is unclear why aipac would have made that request if petitioner was not being reimbursed for his housing costs in dc while his reported gross_receipts may have included reimbursements it is not possible on the record to track reimbursements to expenditures_for and petitioners were allowed a percentage of their claimed business_expense deductions and the applicable standard_deduction for respondent has conceded that petitioners are entitled to joint_return rates and the applicable standard_deduction petitioners have not proven or even addressed itemized_deductions dependency_exemptions claimed or computational adjustments they have conceded an unreported income item for petitioners’ position is that their returns were correct as filed such a position even if presented in uncontradicted testimony is not sufficient to satisfy petitioners’ burden of proving their entitlement to deductions see 440_f2d_688 9th cir 197l aff’g tcmemo_1969_159 similarly for petitioner’s testimony was that the untimely return correctly reflected his business_expenses that testimony is also insufficient and is questionable for the reasons identified above however records were received without objection that reflect air travel and hotel bills incurred during for trips to dc and there is no reason to believe that petitioner traveled to dc other than for aipac business thus he should be allowed to deduct the substantiated items listed in our findings the compilation of which required a time-consuming review of the credit card receipts that should have been performed by petitioners or by respondent in view of respondent’s concessions as to joint_return rates and our conclusion as to allowable travel_expenses for a rule computation will be necessary for that year additions to tax and penalties respondent has the burden of production with respect to penalties and additions to tax sec_7491 sec_6651 imposes an addition_to_tax for late filing of a return and sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return a return prepared by the commissioner under sec_6020 is treated as a return for purposes of sec_6651 sec_6651 the record includes evidence showing that petitioners’ returns for and were filed very late and that petitioner did not pay the tax shown on the substitute for return prepared for him for thus the additions to tax determined for and under sec_6651 apply absent a showing by petitioners of reasonable_cause see 116_tc_438 petitioner referred vaguely to illness as an excuse for not filing the return before respondent issued the notice_of_deficiency for that year petitioners provided no details and did not offer any excuse for the late filing of the return so no reasonable_cause has been shown in this record the additions to tax under sec_6651 will be sustained sec_6662 imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 petitioners failed to maintain records substantiating their claimed deductions it appears that the understatement of income_tax for each of and as a result of our holdings exceeds dollar_figure which is greater than of the tax required to be shown on petitioners’ returns thus respondent’s burden of production has been satisfied once the commissioner has met the burden of production the taxpayers must come forward with persuasive evidence that the penalty is inappropriate because for example they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners set forth no specific facts to show that the penalties should not apply petitioners did not identify any_tax professional on whom they relied with respect to the failure to report income in or the deductions disallowed because of failure to produce records satisfying the applicable substantiation requirements the incomplete records produced suggest careless recordkeeping failure to comply with sec_274 and applicable regulations and questionable deductions as business_expenses of items appearing to be personal the penalties under sec_6662 will be sustained sec_6654 provides for an addition_to_tax in the event of an underpayment of estimated_tax on the record in this case no exception applies see 75_tc_1 the amount finally determined for however will be determined after recomputation of the amount in accordance with our allowance of deductions in accordance with this opinion to reflect the foregoing decisions will be entered under rule in docket no and for respondent in docket no
